Per Curiam.
This is a rule to show cause why the service of summons upon the defendant Hannis Distilling Company should not be set aside. The rule was granted upon a special appearance. It appears from the sheriff’s return that service of the summons and complaint was made upon the defendant Hannis *19Distilling Company “by delivering a true copy thereof to New Jersey Registration and Trust Company by Harry II. Picking, Sec. & Treas., at the office, 525 Main St., E. Orange, N. J., July 21st, 1926.” Hannis Distilling Company is a corporation of the State of West Virginia and is not incorporated under the laws of the State of New Jersey. 'At one time the New Jersey Registration and Trust Company acted as its registered agent but on December 6tli, 1918, pursuant to the statute, forwarded to the secretary of state its resignation as the registered agent of the company.
, It therefore appears that at the time of the alleged service of process the New Jersey Registration and Trnst Company was not the registered agent of the company and had not been such agent for over eight years, and that service of the summons has not been made upon any person in the State of New Jersey authorized to act as registered agent of Hannis Distilling Company.
It appearing, therefore, that the company upon whom service was made was not the defendant’s agent- there was no service of process within the meaning of the corporation act and the service will be vacated.
The general subject of substituted service of process upon foreign corporations is discussed in Kane v. Essanay Film Manufacturing Co., 98 N. J. L. 363.
The rnle will he made absolute.